Citation Nr: 1738898	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an initial compensable evaluation prior to February 7, 2012, and in excess of 30 percent disabling thereafter, for residuals of laceration to the right supra orbit of face with scar.

3.  Entitlement to an initial compensable evaluation prior to February 7, 2012, and in excess of 10 percent disabling thereafter, for painful and limited right hip flexion, as residual, status post right femur fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was before the Board in July 2016, at which time the claims were remanded for further development, to include additional VA examination.  The requested development having been completed, the case is now again before the Board.

During the pendency of this appeal, and following the examinations requested in the July 2016 Board remand, the Agency of Original Jurisdiction (AOJ) granted service connection for a right knee disability.  In addition, the AOJ granted service connection for numbness of the upper face and forehead as secondary to the service-connected disability of laceration residuals, right supra orbit of face, with scar.  A noncompensable evaluation was afforded for mild incomplete paralysis, also effective February 3, 2009.  Hence, the issues of service connection for these disabilities is no longer before the Board.  

The issue of an initial compensable evaluation prior to February 7, 2012, and in excess of 10 percent thereafter, for painful and limited right hip flexion, as residual, status post right femur fracture is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not manifest a diagnosis of a sinus condition or residuals of injury to the sinuses.

2.  From the date of service connection and throughout the entire period on appeal, the service-connected residuals of laceration, right supra orbit of face, with scar are manifested by visible and palpable tissue loss, gross distortion of the right eye, eyelid, and eyebrow, and no greater than three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a sinus condition, including residuals of injury to the sinuses, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial evaluation of 30 percent, and no higher, for residuals of laceration, right supra orbit of face, with scar from the date of service connection and throughout the time period on appeal are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record shows the AOJ has obtained service treatment records, identified and available private treatment records, and accorded the Veteran VA examinations.  In addition, the case was remanded in July 2016 for additional development to include VA examinations and opinions, and these are identified and discussed below.  

Photographs provided with the 2009 VA examination for scars, though present, are not reviewable due to the poor nature of the photocopies.  However, the Board finds it is not necessary to remand the claim to obtain the originals as photos taken subsequently in support of the 2012 VA examination are reviewable.  These photographs, with medical evidence, corroborated Veteran's 2011 statements and provide the Board with context for the examiner's findings in 2012 and 2009.  Accordingly, remand for the earlier photographs is not necessary.  Bernard v. Brown, 4 Vet. App. 384,394 (1993).

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, sinusitis is not explicitly recognized as a chronic diseases under 38 C.F.R. § 3.309.  Moreover, neither sinusitis nor the residuals of sinus injury has been diagnosed at any time during this appeal.  Thus, the presumption cannot apply to this condition.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

At the outset, the Board observes that service treatment records reflect that the Veteran was severely injured when his airplane crashed in 1983.  He sustained injury to his right femur and a maxillofacial trauma including stellate lacerations with avulsion flap of the right supra orbit area, and possible ethmoid sinus fracture with nasopharyngeal bleeding.  He was hospitalized for over a month.  After recovering, he continued to serve on active duty until 1985.  On his report of medical examination at discharge, the physician noted the Veteran was status post right femur fracture with chronic right thigh and knee pain and crepitance.  It is noted that the Veteran has been service connected for (1) injury to muscle group XIV, status post trauma to right lower extremity associated with residuals of right femur fracture with scarring (claimed as puncture wound to the right thigh), (2) residuals of laceration, right supra orbit of face, with scar, (3) residuals of right femur fracture with scarring (claimed as puncture wound in right thigh), (4) right eyelid ptosis associated with residuals of laceration, right supra orbit of face, with scar, and (5) upper face and forehead numbness associated with residuals of laceration, right supra orbit of face, with scar.  

The Veteran seeks service connection for a sinus condition to include residuals of injury to the sinuses as residuals of the 1983 airplane crash.  

In VA examinations conducted in September 2009 and January 2017, the Veteran reported sinus problems beginning during active service following the crash and continuing to the present.  He described episodes of sinus drainage mixed with blood from his right nostril associated with cold-like symptoms lasting 2 days to a week, and resolving spontaneously.  He has required no medical attention or treatment for these symptoms and has not seen an ear, nose and throat specialist.  He reported no interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain or crusting.  He has not had bone infection and reported no overall functional impairment from his sinus condition.  VA examinations in 2009 and January 2017 reveal no sinus pathology.  In 2009 and 2017, the examiners observed intact mucosa with no pharyngeal erythema or exudate, nasal obstruction, deviated septum, partial loss of the nose or ala, nasal polyps, scar, disfigurement, or anatomical nose abnormality.  There were no findings of paranasal sinus tenderness, drainage, ulcerations or crusting.  Posterior oropharynx and both tympanic membranes were found to be normal.  There were no findings of rhinitis or sinusitis detected.  Results of sinus and facial X-rays taken in 2009 were found to show normal results.  Finally, in 2017, the examiner observed that the Veteran's report of

[s]ubjective "sinus drainage mixed with blood from right nostril" is more likely than not manifestation of viral upper airway infection.  There is no objective evidence of any sinus condition in this [V]eteran.

See January 2017 VA DBQ Examination for Sinus, p. 4.

There are no other findings or opinions establishing that the Veteran has a sinus condition or other residuals of injury to sinuses.  

The Veteran's statements, alone, are insufficient to establish a diagnosis of a sinus condition or of residuals of sinus injury.  While he is competent to attest to his sinus symptoms during active service and post-service, he is not competent to determine whether such symptoms represent a current diagnosis of, or residuals of a sinus condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements speak to his symptoms of nasal discharge during his active service and following his discharge.  Notwithstanding, the diagnosis of a sinus condition, or of residuals of injury to sinuses, requires medical expertise.  There is no evidence of record, and the Veteran does not assert, that he has the medical credentials to diagnose a sinus condition.  Absent medical training, certification, or other supporting medical findings, the Veteran's lay statements alone are insufficient to establish a diagnosis of a sinus condition or the residuals of injury to the sinuses.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-7 (Fed. Cir. 2007).  The Board has carefully considered the lay evidence of record, but cannot find that such evidence of record is competent for purposes of diagnosing a sinus condition or the residuals of sinus injury.

In sum, the weight of the medical evidence is against a finding that the Veteran has been diagnosed with a sinus condition or with the residuals of injury to the sinuses at any time during the pendency of the appeal.  Without a current diagnosis, the claim for service connection for a sinus condition or of residuals of injury to the sinuses must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer V. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The preponderance of the evidence is against the claim for service connection for a sinus condition or residuals of injury to the sinuses; there is no benefit of doubt to be resolved; and service connection for a sinus condition or the residuals of injury to the sinuses is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303 (2016).  

III. Higher Initial Evaluation

The Veteran seeks higher initial evaluations for residuals of laceration to the right supra orbit of face with scar.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Where, as here, the disability evaluation has been appealed from the grant of original service connection, the level of disability will be assessed from the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 125 (1999).  
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In the present case, service connection for a disability described as residuals, status post laceration right supra orbit of face with scar was granted in a September 2009 rating decision and evaluated as noncompensable under DCs 7804-7800, effective February 3, 2009.  In June 2015, a 30 percent evaluation was afforded under DC 7800, effective February 7, 2012.  The disability was then described as residuals of laceration, right supra orbit of face, with scar.  In July 2016, the Board remanded this claim for further development.  In doing so, the Board recharacterized the disability as residuals of laceration, right supra orbit of face, with scar.  These residuals are the subject of this decision.

DC 7800 contemplates burn and other scars or other disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluations is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

Following DC 7800 are the following notes:
Note (1) states that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:
o Scar 5 or more inches (13 or more cm) in length
o Scar at least one-quarter inch (.6 cm) wide at widest part
o Surface contour of scar elevated or depressed on palpation
o Scar adherent to underlying tissue
o Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm)
o Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.)
o Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.)
o Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.),
Note (2) states that tissue loss of the auricle is to be rated under DC 6207 and anatomical loss of the eye is to be rated under DC 6061 or DC 6063, as appropriate.
Note (3) notes that unretouched color photograph are to be taken into consideration when evaluating under these criteria
Note (4) states that disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury, should be rated separately under the appropriate DC, and that 38 C.F.R. § 4.25 should be applied to combine the evaluations with the evaluation assigned under DC 7800.
Note (5) notes that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

At the outset, the Board notes that the Veteran has been granted separate service connection for right eyelid ptosis and numbness of the upper face and forehead-both associated with the residuals of the laceration to the right supra orbit of the face under DC Codes 8405 and 6019, respectively, as afforded under Note (4) for disabling affects other than disfigurement.  As such, evaluation under these diagnostic codes is not here at issue.

However, the Board observes that DC 6019 directs that ptosis be evaluated on the basis of disfigurement under DC 7800 where there is no visual impairment.  As noted below, the Veteran does not manifest visual impairment.  To avoid including the disfigurement caused by ptosis within the disfigurement caused by the residuals scars other than ptosis, which is impermissible under 38 C.F.R. § 4.14, the Board will differentiate the disfigurement caused by right eye ptosis from the disfigurement caused by partial loss of the right eyelid and exclude that caused by right eye ptosis.  However, the Board observes that such differentiation is complicated by the findings reported in the 2012 and 2017 examinations, which presented conflicting information concerning manifestations attributed to partial loss of the right eyelid and that to the right eye ptosis.  

In 2012, the eye examiner observed the right supra orbit scar to cause gross distortion which in turn caused asymmetry of the eyes.  The examiner further explained that the gross distortion resulted in right upper eyelid ptosis.  See February 2012 VA QTC Examination for Eyes (February 2012 VA DBQ Examinations (ALL), beginning p. 50).  In 2017, the scar examiner described ptosis associated with the scar causing face asymmetry.  See January 2017 VA DBQ Examination for Scars.

For the purposes of this analysis, and construing the evidence in a matter that is remains compliant with 38 C.F.R. § 4.14 and is yet most advantageous to the Veteran, the Board will attribute findings of asymmetry to right eye ptosis, and findings of gross distortion to partial loss of the right eyelid.  This is consistent with the 2012 and 2017 findings attributing asymmetry to right eye ptosis.  The Board further notes that the excluding asymmetry of a facial feature as a component of disfigurement from the analysis in the present case does not prejudice the Veteran, as only one or the other-asymmetry or gross distortion-of a feature is required to assign any level of evaluation under DC 7800 above 10 percent.

Turning to the evidence, VA examination for scars in September 2009 reveals findings of a linear scar precisely located in the right supra orbit and measuring 4.1 cm by .1 cm.  Hypopigmentation was observed and to measure the length and width of the scar itself.  The examiner found no hyperpigmentation, induration, inflexibility, abnormal texture, pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or adherence to underlying tissue or limitation of motion.  On palpation, the scar was found to be level, superficial, and absent underlying soft tissue loss.  The examiner determined the scar was not disfiguring.  Photographs are referenced by the examiner, and photocopies are included in the claims file.  The examiner diagnosed status post laceration of the face with healed sutured scar, right supra orbit.  See September 2009 VA QTC Examination for Scars.

In an August 2011 statement, the Veteran argued his right supra orbit scar is larger than the VA examination report stated, measuring 4.0 cm long by .2 cm overall, with an additional scar measuring 1.5 cm by 1.5 cm and running along his eyebrow.  This scar tissue, he averred, had caused a third of his eyebrow to be missing.  Moreover, he stated, the underlying tissue was damaged, causing a hollowed out appearance above his eye.  See July 2011 Veteran's Statement of Orbit Scar (rec'd 8/1/2011).

The Veteran underwent additional examination for scars in February 2012.  The examiner described a scar over the right eye, due to trauma.  The scar was measured at 4.5 cm. by 1 cm, and the examiner found it to be disfiguring.  However, the examiner observed the scar did not limit motion and was not painful, unstable, elevated, depressed, adherent, missing underlying soft tissue, abnormally pigmented, textured or to be productive of distortion or asymmetry of the face.  There examiner found no palpable tissue loss and stated that the scar did not impact the Veteran's ability to work.  See February 2012 VA QTC Examination for Scars.

In contrast to the 2009 and 2012 VA examinations for scars and supporting the Veteran's 2011 assertions, a February 2012 VA examination for eye conditions, reveals additional disfigurement and loss of tissue attributed to scarring.  First, the examiner observed partial loss of the Veteran's right eyelid and complete loss of his right eyebrow-causing disfigurement.  The scar itself was measured to be at least .25 inches at its widest.  The examiner described it as elevated over the contour of its length, depressed on palpation, adherent of underlying tissue, and to manifest visible or palpable tissue loss.  The examiner found the scar to be productive of gross distortion in that it caused asymmetry of the Veteran's eyes.  See February 2012 VA QTC Examination for Eyes.  The examiner further described:

A scar, measuring 2 cm x 1 cm, involves the right eyebrow and upper eyelid with loss of eyebrow riasally (sic).  The scar is depressed with irregular contour and adherent to the underlying tissue with gross distortion resulting in ptosis of the right upper eyelid.  

See Id., p. 63.  

Photocopies of photographs taken in 2012 are included in the clams file and both corroborate the Veteran's 2011 assertions and provide context for the 2012 and 2009 examiner's findings.  The photographs appear to depict the right eye as elongated in totality from the nose to the right corner of the eye, such that the right eye appears thinner linearly on the right than on the left.  The right eyebrow, also elongated, appears to thin abruptly approximately two-thirds the width of the eye.  As noted, these pictures are consistent with the Veteran's assertions and provide context for the 2012 VA examiner's observations.  They also provide insight into the 2009 VA examiner's observations.  See Photographs (rec'd 3/7/2012, Legacy Content Management Documents).

VA examination January 2017 shows findings of a well-healed non-linear superficial scar in the right supra orbit area measuring 4.0 cm long and 1.0 cm wide.  The examiner observed that a ptosis was associated with the scar residuals of the laceration, and that this manifestation caused mild face asymmetry.  No other manifestations observed.  The scar was described as painless, without keloid and to be non-disfiguring.  There were no findings of abnormal pigmentation, texture, elevation, depression, adherence to underlying tissue, missing underlying soft tissue, palpable tissue loss or distortion other than the mild asymmetry already noted.  The examiner diagnosed residuals of laceration, right supra orbit of face, with scar.  See January 2017 VA DBQ Examination for Scars.

In sum, the lay and medical evidence establish that the Veteran manifests an irregularly shaped right supra orbit scar that may be described as having two parts, both somewhat linear, measuring 4.5 x 1 cm., and 2 by 1.5 cm. (using the measurements most favorable to the Veteran) and totaling an area of 8.5 square cm.  The former is hypopigmented and mildly disfiguring but otherwise asymptomatic.  The latter is elevated over the length and width of the scar, depressed, adherent and manifests visible or palpable tissue loss.  The 2012 examiner for eye conditions observed the scar to cause complete loss of the right eyebrow and partial loss of the right eyelid, causing gross distortion resulting in ptosis of the right eyelid, the January 2017 examiner noted ptosis caused asymmetry of the Veteran's eyes. 

This meets the criteria for a 30 percent evaluation under DC 7800, as the right supra orbita irregular scar manifests visible or palpable tissue loss and gross distortion of the right eye, in partial loss of the right eyelid and total loss of the right eyebrow.

Moreover, the Veteran asserted the right supra orbit scar included the scar that rendered a third of his eyebrow missing, and that he manifested a hollowed out appearance, or loss of underlying tissue, above his eye as early as 2011.  Despite the 2009 and 2012 scar examiners' apparent tendency to report only the portion of the scar, the 2012 eye condition examiner's and 2017 scar examiner's findings, including the 2012 photographs which, as noted above, corroborate the Veteran's assertions and provide context for the 2012 and 2009 examiners' findings.  The medical evidence does not suggest that the right supra orbit scar has in any way changed.  Rather, it has been found to be stable.  As such, the Board finds that the 30 percent evaluation should be assigned from the date of service connection.

However, a higher, 50 percent, evaluation is not warranted at any time during this appeal.  While the irregular scar presents manifestations of hypopigmentation and reveals missing underlying tissue, the total area affected for each of these manifestations does not measure 39 square centimeters-which is required for any of the manifestations to be counted as a characteristic of disfigurement.  Therefore, only three characteristics of disfigurement may be appropriately attributed to these scars:  a scar measuring at least .25 inches wide at the widest part, elevation or depression on palpation, and adherence to underlying tissue.  In addition, while the 2012 VA examination for eye conditions reveals partial loss of the right eyelid and total loss of the right eyebrow such that there is gross distortion, under the criteria, the eye, including the eyelid, is one feature.  

Separate, compensable evaluations are afforded under Note (2) for loss of the eye or eyes.  However, the medical evidence does not show that the Veteran has lost either eye.  Rather, the Veteran retains 20/40 or better corrected vision, near and far, in the right eye.  The examiner specifically stated that the Veteran did not manifest anatomical loss of either eye.  See 2012 VA DBQ Examination for Eye Conditions, p. 51-2.

Separate, compensable evaluations are also afforded under Note (4) for disabling affects other than disfigurement.  As noted above, separate service connection has already been granted for right eyelid ptosis and numbness of the upper face and forehead-both associated with the residuals of the laceration to the right supra orbit of the face.  As such these manifestations will not herein be considered.  Neither the medical evidence nor the lay evidence presents manifestations other than disfigurement that may be awarded separate, compensable evaluations under this Note.

Accordingly, the medical evidence establishes that an initial evaluation of 30 percent, and no greater, is warranted for the residuals of laceration to the right supra orbit of the face supra orbit with scar from the date of service connection throughout the entire time on appeal. 


ORDER

Service connection for a sinus condition, including the residuals of injury to the sinuses, is denied.

An initial evaluation of 30 percent, but no higher, for residuals of laceration to the right supra orbit of face with scar, from the date of service connection and throughout the time period under appeal is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

The Veteran seeks higher initial evaluations for painful and limited right hip flexion, as residuals, status post right femur fracture.

The Board has carefully reviewed the evidence and finds that VA examinations conducted in 2009 and 2012 provide an insufficient basis upon which to adjudicate the present claim.  See Stefl. V. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The Veteran has been accorded VA examinations for his right hip disability in 2009.  See September 2009 VA QTC Examination for Residuals of Broken Femur.  Following this examination, the Veteran submitted a statement in July 2011 in which he argued his disability is worse than had been reported and evaluated.  In pertinent part, he averred that his right hip range of motion is diminished when compared to the left, that he walks with a slight limp to his right leg, and that sitting for long periods of time causes significant pain.  According, the RO again examined the Veteran in 2012.  See February 2012 VA QTC Examination for High and Thigh (February 2012 VA DBQ Examinations (ALL), beginning p. 10).  However, the 2012 examination did provide measurements for range of abduction, adduction, or rotation motion which, if found, could provide the basis for additional, compensable evaluation(s).  Moreover, it is noted that DC 5253 contemplates a 10 percent evaluation for impairment of the thigh that limits adduction to the point of being unable to cross one's legs.  Yet, the 2012 examiner did not mention whether the Veteran could cross his legs, nor did the examiner observe any functional impairment the Veteran may experience in doing so.  Finally, the 2012 VA examiner noted that the Veteran's ability to work was impacted by his inability to walk for extended periods without aggravating pain.  However, the examiner did not provide any measure by which the Board could analyze whether a higher evaluation could be granted under the DC and 38 C.F.R. § 4.40, 4.45, or 4.59 (2016).

Accordingly, the medical evidence currently of record does not provide an adequate basis to allow the Board to adjudicate this claim.  See Stefl. V. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for initial higher evaluations for the right hip disability.

2.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and extent of his service-connected right hip disability. 

The entire claims folder, to include this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished, including of lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is advised that that separate service connection has been assigned for impairment of muscle group (MG) XIV, as the residuals of right femur fracture with scarring under DC 5314, and for disability of the right knee under DC 5003-5260.  These manifestations are therefore not for consideration in the present analysis.

The examiner are asked to identify any and all symptoms or pathology that may be attributable to the right hip disability that may be the residuals of the inservice right femur fracture including any and all impairment of the right hip joint, right femur and thigh, any muscle or neurological impairment, and to distinguish such impairment involving the already service-connected muscle group XIV and the right knee joint, as indicated above. 

3.  After all of the above development is completed, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


